t c memo united_states tax_court janice a plekan petitioner v commissioner of internal revenue respondent docket no filed date douglas gilmore miller for petitioner shirley m francis for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 this matter is before the court on respondent's motion to dismiss for lack of jurisdiction and petitioner's cross motion to all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure dismiss for lack of jurisdiction respondent moved for dismissal on the grounds that the petition was not filed within the 90-day period prescribed in sec_6213 petitioner moved for dismissal on the grounds that the notices of deficiency are invalid because they were not mailed to her last_known_address as required under sec_6212 petitioner also filed a motion to have the burden_of_proof shifted to respondent a hearing was held on these motions in portland oregon petitioner's motion to shift the burden_of_proof was denied at the hearing some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by this reference petitioner resided in portland oregon at the time her petition was filed petitioner filed a federal_income_tax return for the taxable_year petitioner was residing pincite n w 106th portland oregon her parents' address at the time she filed her return for this is the address which was shown as petitioner's address on her return petitioner filed no return for but filed a federal_income_tax return for petitioner was issued a refund check for overpaid income taxes for taxable_year petitioner did not file returns for any of the taxable years through respondent prepared substitute-for-returns for petitioner's taxable years and pursuant to sec_6020 based upon information provided by third parties respondent determined that petitioner had taxable_income in both years accordingly respondent determined deficiencies in petitioner's and federal income taxes in the respective amounts of dollar_figure and dollar_figure and additions to tax for such years the notices of deficiency were computer generated at respondent's service_center in ogden utah respondent mailed notices of deficiency for taxable years and by certified mail addressed to petitioner pincite n w 106th portland oregon on date the notices of deficiency were returned to respondent's ogden service_center with the envelopes marked unclaimed it is not clear from the record when petitioner learned of the asserted deficiencies the envelope in which the petition for redetermination was received by the court was postmarked date and the petition was filed with the court on date sec_6212 authorizes the secretary or_his_delegate upon determining that there is a deficiency in income_tax to send a notice_of_deficiency to the taxpayer by certified mail or registered mail a notice_of_deficiency is valid regardless of actual receipt by the taxpayer if it is mailed to the taxpayer's last_known_address 857_f2d_676 9th cir affg 88_tc_1042 neither sec_6212 nor the regulation promulgated thereunder defines what constitutes a taxpayer's last_known_address generally a taxpayer's last_known_address is the address shown on her most recently filed and properly processed return absent clear and concise notice of a different address 91_tc_1019 62_tc_367 affd without published opinion 538_f2d_334 9th cir the focus is on what the commissioner knew or should have known at the time the notice_of_deficiency was mailed petitioner has the burden of proving that the notices of deficiency were not sent to her last_known_address 89_tc_806 petitioner's most recently filed federal_income_tax return prior to the mailing of the notices of deficiency was for taxable_year petitioner asserts that the address shown on that return was s w downing portland oregon and she contends that this was her last_known_address at the time the notices of deficiency were mailed petitioner has failed to convince us of this fact through her testimony or otherwise petitioner did not produce a copy of her federal_income_tax return for the taxable_year respondent destroyed petitioner's original returns filed for and in accordance with respondent's procedures petitioner does not remember what address was shown on her return petitioner therefore tried to establish that she moved from n w 106th portland oregon prior to filing her return for and she contends that we should conclude that a new address was shown on that return petitioner's only evidence that the address shown on her income_tax return was not her parents' address is her own testimony it is well established that we are not required to accept self-serving testimony in the absence of corroborating evidence 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 99_tc_202 further we find that petitioner's credibility is undermined by numerous inconsistencies in her testimony and by evidence submitted by respondent petitioner testified that she graduated from high school on date and that she moved out of her parents' house less than days later petitioner testified that her move was motivated by extreme discord with her parents that she had no contact with them until sometime in and that she would not have used their address as her own however petitioner stipulated that she resided at her parents' address at the time she filed her federal_income_tax return which the record indicates was filed in after the time she claims she was estranged from her parents petitioner testified that she had a friend prepare her federal_income_tax return for her she testified that she was certain that whoever filled out her return knew her address had changed since although she was not certain who in fact prepared her return petitioner further testified that she was a full-time_student at portland state university portland state from through or alternately graduating with a degree in marketing petitioner testified that she was living throughout this period pincite s w downing respondent introduced an official copy of petitioner's transcript from portland state as impeachment evidence aside from disclosing that petitioner only attended portland state part-time for two quarters during and the transcript indicates that her address was n w 106th although the reported dates of her attendance were some years after she claims to have moved from that address petitioner could not provide a plausible explanation for these discrepancies petitioner has not submitted any credible_evidence to support her assertion that the address shown on her federal_income_tax return was not the same as that shown on her return for in addition the testimony of respondent's agent susan hair ms hair conflicts with petitioner's contention and we find ms hair's testimony credible petitioner's address was recorded in respondent's computer system based on the information shown on petitioner's return for respondent's administrative file on petitioner indicates that an address change for petitioner was received by respondent in but that none was received prior to that time on this record we find that respondent did not know nor should she have known that petitioner's address had changed prior to mailing the notices of deficiency respondent mailed the notices of deficiency to petitioner's last_known_address on date the period of limitations for and had not expired at the time of the mailing of the notices of deficiency sec_6501 the petition herein was mailed and filed over years after the mailing of the notices of deficiency thus the petition was not filed timely sec_6213 to reflect the foregoing an order will be entered granting respondent's motion to dismiss for lack of jurisdiction and denying petitioner's cross motion to dismiss for lack of jurisdiction
